Mr. Chief Justice Simpson,
dissenting. The respondent, some time in 1886, purchased a lot in the town of Chester from one W. Gill Wylie. The deed from Wylie called for Peace street as a southern boundary. This seems to have been a private way thirty feet wide, running along the southern boundary of this lot and other lots into Pine street, which is a public street of the town. Some time.in 1888 the defendant, appellant, in constructing its track and building its road through the town of Chester, entered upon Peace street at its junction with Pine street, and *486running, along it by lessening its width, and erecting embankments thereon, as it is alleged, obstructed it to the damage of the plaintiff, and the action below was brought to recover said damages. The principal defence set up was that if plaintiff' had suffered any damages for which he was entitled to recover, his remedy was to have said damages assessed, as provided by the statute in such cases ; and therefore that the present action could in no event be maintained ; and upon this ground a motion for a non-suit was made by the defendant at the close of plaintiff’s testimony, which being overruled the case proceeded to a verdict for the plaintiff as follows, to wit: -‘We find the plaintiff has the right to the unobstructed use of Peace street and five ($5) dollars damages in this case.”
His honor, the trial judge, in addition to overruling the motion for non suit, charged the jury that the injury complained, of, if any, could not be redressed under the act in reference to condemnation and assessment of lands by railroads, &e., and fur railroad purposes; but that the Court of Common Pleas was the only jurisdiction in which relief in such cases could be found, and that the action below was the proper and legal mode of seeking such relief. The exceptions — there being several — allege error in different phraseology to this ruling, the appellant contending that plaintiff’s cause of action, if he had any, fell under the act aforesaid, which being statutory, the plaintiff was confined to the mode of procedure therein provided. So the question in the case is whether or not the act aforesaid was intended to apply to causes of action like that below.
Now, while it is true that the act in question supplies to railroad corporations the necessary machinery for acquiring rights of way over the lands of others, and also lots for the erection of depots, station houses, &e., yet there is nothing in said act which provides for the transfer, or rather the breaking up, of ways either public or private. On the contrary, section 1531 seems to contemplate that said ways shall not be seriously interfered with. That section provides that when a railroad is laid out across a highway or other way, it shall be constructed so as not to obstruct the same, thus evidently intending that there should be no injury done to such ways, or at least no such injury as would require an *487assessment of the value of the way under the railroad act as to condemnation, &c. The right to cross and to run along said ways as we suppose is given, but there must be no obstruction. When, then, an obstruction is made, it is, of course, illegal and, if injury results therefrom, the party injured is entitled to redress ; and not being authorized to seek his redress under the railroad act, he must, of course, apply to the Court of Common Pleas.
The first five exceptions are disposed of by what has been said above. The 6th his honor did not charge; on the contrary, he said in substance that such ways might be changed or altered, if as good a way was left. This, as it seems to us, at least, was included in the charge where his honor said: “Admitting the railroad company had the right to cross, &c., yet it must be done in such manner as not to obstruct” — in other words, a sufficient way must be left or provided. The 7th fails to raise a legal question. We think the term other way in the statute is sufficiently broad to cover Peace street here.
I cannot concur in the majority opinion.
Judgment reversed.